Title: From George Washington to Colonel Goose Van Schaick, 20 June 1780
From: Washington, George
To: Van Schaick, Goose



Sir
Head qrs Springfield June 20th 1780

I have received in order of their date, Your Two favors of the 1st & 10th Inst. I am exceedingly concerned on account of the mutiny mentioned in the first—and that there is still a spirit of dissatisfaction prevailing in the Regiment. It is my wish to relieve the Garrison &, as I had done before—I have now written to His Excellency, Govr Clinton—and hope

that circumstances will admit of a sufficient Detachment of the Men raised for Frontier service, being immediately sent for the purpose. I feel for the wants of the Troops both Officers & Men, but the present is a difficult conjuncture in our affairs. All that can be done, I hope will be for the relief of the whole; but if they should be disappointed either in their wishes to join the main Army for the present, or in their hopes of supplies—the Troops must not tarnish by an unbecoming or unsoldiery conduct, the honor & character of perseverance which they have justly acquired. The want of pay & necessaries are not peculiar to the Regiment garrisoning Fort Schuyler. The rest of the Army has experienced the same. Matters it is to be hoped will before long undergo a change for the better. We are in daily expectation of the arrival of a respectable succour from France. When this arrives, if the Army continue virtuous (a point I trust not to be doubted in the smallest degree under circumstances of difficulty—trial or misfortune) and the States make the efforts of which they are well capable, we may flatter ourselves that we shall do something at least of an important & interesting nature. As to Shoes the State Cloathier may obtain a supply for the Regiment, by applying to the Cloathier at New Windsor; or if there are any in Albany belonging to the Continent, he may perhaps negotiate a supply in that way, with more facility by Letter. When the Garrison is relieved, Lt Colo. Vandyck is still to remain to command at the post—and the Regiment is to join the Main Army, unless You receive future Orders to the contrary.
From the importance of the post of Fort Schuyler & to render it secure on this head—I have written to Genl Howe & desired him to send another Hundred Barrels of flour from West point to Albany. I have also requested His Excellency Govr Clinton, if he has not already received a Hundred Barrels of Beef or got it in train, exclusive of the 40 Barrels forwarded by Colo. Gansevort, in consequence of my Order sometime since, to apply to Genl Howe who will send that quantity to Albany. When this Flour & Meat arrive You will use your best exertions to have it thrown into Fort Schuyler. The Detachment intended for to relieve the Garrison will be a good escort—and it should go under their protection & convoy. You will write when the provision is sent to Colo. Vandyck & suggest to him the propriety & necessity of his obtaining & using whenever possible, Fresh meat to aid the Salt. I am &c.

G. Washington

